921 So. 2d 37 (2006)
Ronald Lee CRAIG, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-125.
District Court of Appeal of Florida, Third District.
January 25, 2006.
Bennett H. Brummer, Public Defender, and J. Rafael Rodriguez, Special Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Thomas C. Mielke, Assistant Attorney General, for appellee.
Before GREEN, SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
We find no merit to the appellant's contention that the trial court abused its discretion in denying his motion for a Nelson[1] hearing where the record reflects that he was represented by privately retained counsel. See Branch v. State, 685 So. 2d 1250, 1252 (Fla.1996)(holding that Nelson was inapplicable where defendant's lawyer was not court-appointed). We likewise find no merit to appellant's remaining challenges to the revocation of his community control and affirm the same. We do, however, agree, as properly conceded by the State, that this case must be remanded to the trial court solely for the entry of a written order of revocation in accordance with its oral pronouncements. See Manito v. State, 791 So. 2d 1255 (Fla. 3d DCA 2001); Allen v. State, 780 So. 2d 346 (Fla. *38 3d DCA 2001); McCloud v. State, 653 So. 2d 453 (Fla. 3d DCA 1995); Manuel v. State, 564 So. 2d 291 (Fla. 3d DCA 1990). For this task, appellant's presence is not required.
Affirmed, but remanded in part with directions.
NOTES
[1]  Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).